Citation Nr: 0002768	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a neck disorder.

2.  Entitlement to service connection for bilateral knee 
disability, to include arthritis.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 until 
August 1946 and from November 1949 until February 1953.

Service connection for a cervical spine disorder was denied 
by a decision of the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) dated in June 1972.  This 
determination is final.  The current appeal comes before the 
Board from a letter decision of the Phoenix, Arizona Regional 
Office (RO) which declined to reopen the claim for service 
connection for a cervical spine disability in May 1993.  The 
RO also denied the claims for service connection for a 
bilateral knee disorder and hemorrhoids in a rating decision 
dated in April 1996.

This case was remanded by a decision of the Board dated in 
January 1997 and is once again before the signatory Member 
for appropriate disposition.  

After a review of the evidence of record, the Board is of the 
opinion that the issues of whether new and material evidence 
has been received to reopen the claim for service connection 
for a cervical spine disorder and service connection for 
bilateral knee disability will be the subject of a REMAND 
following the ORDER portion of this decision. 


FINDING OF FACT

The claim for entitlement to service connection for 
hemorrhoids is not plausible.


CONCLUSION OF LAW

The claim for service connection hemorrhoids is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hemorrhoids.

The veteran asserts that he developed a hard swelling of his 
rectum as the result of rigorous jump school training in 
1949.  He contends that he was treated for such symptoms 
while on active duty in January or February 1950, and has had 
four hemorrhoid operations since that time.  It is thus 
maintained that service connection for hemorrhoids should now 
be granted by the Board.

Service connection may be granted for a disability resulting 
from disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  38 C.F.R. § 3.303 (1999).

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for hemorrhoids.  
In this regard, he has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records reflect no treatment for 
hemorrhoids.  Upon examinations in August 1946 and February 
1953 for separation from active duty, the anus and rectum 
were evaluated as normal.  

The post service record show that the appellant was 
hospitalized at a VA facility in may 1968 whereupon it was 
recorded that he had had a hemorrhoidectomy in June 1967 
because of rectal bleeding.  A VA hospital discharge summary 
from an admission in November 1968 noted that symptoms had 
persisted since the hemorrhoid surgery. 

A VA Form 10-7131; Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated in 
May 1981 indicated that the veteran had been hospitalized 
around that time for hemorrhoids.  The next reference to 
hemorrhoids appears in a VA outpatient record dated in August 
1994 noting that the appellant had had several hemorrhoid 
surgeries, and once again had intermittent bright red rectal 
bleeding.  A VA operative report dated in September 1994 
demonstrated that the appellant had undergone colonoscopy and 
was found to have conditions which included hematochezia from 
internal and external hemorrhoids.  

Analysis

Although the veteran has stated that he received treatment 
for hemorrhoids during active duty military service, this is 
not substantiated by service medical records.  Neither a 
rectal swelling or hemorrhoids is shown to have been recorded 
in the available service medical records, and two service 
discharge examination reports dated in 1949 and 1953 
specifically indicate that the rectum and anus were normal.  
The clinical record does not indicate treatment for 
hemorrhoids before 1967, approximately 14 years after 
discharged from service.  It is thus found that continuity of 
symptomatology is not established.  Moreover, the record 
contains no competent medical evidence of record which 
establishes a nexus relationship between current hemorrhoids 
and service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
As such, service connection for a hemorrhoids may not be 
granted on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  As a lay person who is untrained in the 
field of medicine, the veteran is not competent to provide a 
medical opinion in this regard.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  As to this matter, the record 
simply does not contain any competent evidence in the form of 
medical records or a medical opinion which in any way tends 
to show that hemorrhoids were incurred in service. 

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
veteran's statements in the record have been carefully 
considered but without the requisite competent evidence 
reflecting he has hemorrhoids of service onset, he has not 
met his burden of submitting evidence that his claim of 
service connection for such is well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claim for entitlement to service connection 
for hemorrhoids is found to be not well-grounded, and the 
appeal based thereon must be denied.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir). Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.


ORDER

A well-grounded claim for service connection for hemorrhoids 
not having been submitted, the appeal is denied.


REMAND

A review of the record discloses that when this case was 
remanded in January 1997 for further development, it was 
requested that a VA orthopedic examination of the cervical 
spine and knees be accomplished .  Subsequent to such, the 
examiner was requested to indicate whether current bilateral 
knee disability could be dissociated from the veteran's 
documented parachute jumping activity in service.  It was 
also stipulated that the examiner comment on whether the 
veteran's service-connected lumbosacral spine strain and 
traumatic arthritis aggravated the nonservice-connected 
cervical spine disorder pursuant to Allen v. Brown, 7 
Vet.App. 439 (1995).  The record indicates that the RO 
furnished detailed instructions to the examiner in these 
respects.  However, it is shown that upon completion of the 
VA compensation and pension examination, the examiner did not 
provide any opinion with regard to the etiology of any knee 
disability and parachute jumps in service, nor provide any 
opinion as to whether or not the veteran's cervical spine 
disorder was chronically increased in severity on account of 
the service-connected lumbar spine disability.  As such, the 
Board finds that the examiner did  not include fully detailed 
descriptions of pathology or adequate responses to the 
specific opinions requested, and the report must be returned 
to the examiner for corrective action.  38 C.F.R. § 4.2 
(1999).

As well, the record also reflects that the RO's analysis with 
respect to the claim of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a cervical spine disorder was based on law in 
effect prior to Hodge v. West, 155 F.3rd 1356, 1363 (Fed.Cir. 
1998); Elkins v. West, 12 Vet.App. 209 (1999) (en banc); 
Winters v. West, 12 Vet.App. 203 (1999) (en banc).  

In view of the above, this case is therefore REMANDED to the 
RO for the following actions:

1.  The claims folder and a copy of this 
remand should be referred to the VA 
physician who examined the veteran in 
June 1998 for clarification and further 
response.  The examiner is specifically 
requested to review the record in its 
entirety and respond to the following 
questions:  1) May current bilateral 
knee disability, including arthritis, be 
dissociated from the veteran's 
documented parachute jumping activity in 
service, and 2) provide an opinion as to 
whether any current neck disability was 
chronically made worse or increased in 
severity due to the service-connected 
lumbosacral spine disorder.  The 
examiner's report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examiner's 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The report should be 
returned in a legible narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examiner's report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, it should 
be returned for corrective action. 

3.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for bilateral knee 
disability.  The RO should also 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for the cause of the veteran's death in 
light of the holdings set forth in 
Hodge, Elkins and Winters.  If action 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional development 
and afford the veteran due process.  The Board does not 
intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

